DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species Ia in the reply filed on 12/7/2021 is acknowledged.
Claims 3-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/2021.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 16, 17, 20, 21, 23 & 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaeth et al. (US 7735981).
Montz et al. disclose the following claimed limitations:   
* Re clms 1, 23 & 24, a liquid discharge method/apparatus of using a liquid discharge head/10/ including a drive element/heater, 16/ and a nozzle/16/ to discharge a liquid from the nozzle by applying a drive pulse to the drive element, the method (col 5, lines 15-col 6, line 6, figs 1-18);

* a determination step/function of determining the drive pulse to be applied to the drive element, based on the recording condition (col 5, lines 15-col 6, line 6, figs 1-18);
* a driving step of applying the drive pulse determined in the determination step to the drive element, (col 5, lines 15-col 6, line 6, figs 1-18);
* wherein in the determination step, the drive pulse is determined by a determination method subjected to weighting in which a weight of the first discharge characteristic/large droplet/ is greater than a weight of the second discharge characteristic/small droplet/ (col 5, lines 15-col 6, line 6, col 7, line 20-45, figs 1-18).

* Re clm 2, wherein the first discharge characteristic is a drive frequency of the drive element, and the second discharge characteristic is a discharge amount of the liquid from the nozzle (col 5, lines 15-col 6, line 6, col 7, line 20-45, figs 1-18, see fig 7).

* Re clm 16, wherein in the determination step, one drive pulse to be applied in the driving step is determined from a plurality of the drive pulses (col 5, lines 15-col 6, line 6, col 7, line 20-45, figs 1-18).



* Re clm 20, a storing step of storing waveform information in a storage unit in a state where the waveform information is associated with identification information of the liquid discharge head, the waveform information indicating a waveform of the one drive pulse determined in the determination step (col 5, lines 15-col 6, line 6, col 7, line 20-45, col 9, lines 8-31, figs 1-18).

* Re clm 21, wherein in the storing step, a computer outside the storage unit transmits the waveform information associated with the identification information to cause the waveform information to be stored in the storage unit in the state where the waveform information is associated with the identification information (col 5, lines 15-col 6, line 6, col 7, line 20-45, col 9, lines 8-31, figs 1-18).

* Re clm 23, a non-transitory computer-readable storage medium storing a drive pulse determination program for determining a drive pulse to be applied to a drive element in a liquid discharge head including the drive element that discharges a liquid to a nozzle in accordance with the drive pulse, the program causing a computer to realize (col 4, lines 19-26, col 5, lines 15-col 6, line 6, col 7, line 20-45, col 9, lines 8-31, figs 1-18, figs 1-18).
Allowable Subject Matter
5.	Claims 12-15, 18, 19 & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowance of claims 12-15 & 22 is the inclusion of a method steps of  liquid discharge for a liquid discharge head that includes wherein the drive pulse includes a first potential, a second potential different from the first potential, and a third potential different from the first potential and the second potential, the second potential being to be applied after the first potential, and the third potential being to be applied after the second potential. It is these method step found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 18-19 is the inclusion of a method steps of liquid discharge for a liquid discharge head that includes wherein the drive pulse includes a plurality of changeable factors, the plurality of factors include at least a first factor and a second factor different from the first factor, and in the determination step, a drive result when the drive pulse is applied to the drive element while the first factor is fixed and the second factor gradually changes is acquired, and the one drive pulse to be applied in the driving step is determined based on the drive result, among the plurality of the drive pulses. It is these method step found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.


Communication With The USPTO
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853